Mr. Justice Gordon
delivered the opinion of the-court, March 14th, 1887.
We cannot understand why, in this case, the court below gave binding instructions to the jury to find for the defendant. The evidence, had it been submitted, warranted, as we think, a verdict for the plaintiff. By this we mean that, had there' been such a submission, and a verdict for the plaintiff, the evidence would have justified the court in refusing a new trial.
By articles of agreement dated March 15th, 1878, Freed, the plaintiff, agreed to sell to Jacob J. Slonecker twenty acres of laud in Bullskin township, Fayette county, in consideration of which Slonecker agreed to pay Freed $2,100 in cash, and to convey to John and Jacob Richey a house and lot which he claimed to own in the village of Pennsville. The evidence on part of the plaintiff further shows that, in consideration of the conveyance as above stated, John Richey agreed to pay to the plaintiff $1,100, to be secured by his note at one year. This deed, according to Slonecker’s testimony, was duly executed and delivered, as directed by the said John Richey, so that nothing remained to be done to fully complete the contract between the parties but the payment of the $1,100, the purchase money of the house and lot, payable to Freed. This *364then is the plaintiff’s case, and we are at a loss to know why it should not have been submitted to the jury.
We cannot agree with the counsel for the defendant that the contract was within the Statute of Frauds and Perjuries, for the entire transaction, except that part of it which related to the payment of the purchase money of the said house and lot, was reduced to writing. As to this, we held in Tripp v. Bishop, 56 Pa., 424, and' more recently in the case of Baum v. Tompkin, that the Statute does not require an agreement for purchase money to be in writing. As to the disposition of this purchase money, that it was to be paid to Freed can certainly not operate to defeat the plaintiff's action, for the execution and delivery of the deed were consideration sufficient to support the defendant’s assumption to pay that money to the plaintiff. It is said, however, that Sloneeker’s title was good for nothing, hence the consideration for the promise failed. Bub this was met by the counter-allegation that Richey agreed to take what title Sloneeker had, and to run the risk of its validity. 'Moreover, it was said that that was a matter with which Freed had nothing to do; that, at all events, he was.to have his purchase money, and that Richey was to look to Sloneeker for any damages resulting from a defect of title. Upon these matters we refrain from comment; they can only be determined by a jury, and we are not disposed by our opinion to anticipate or forestall the action of that body.
The judgment is reversed, and a new venire ordered.